 



EXHIBIT 10.29
AMENDMENT NO. 5 TO THE DECEMBER 10, 2004
MOA TO PROVIDE FOR THE
CONTINUED DIRECT PAYMENT OF
USEC ALLOWABLE COSTS

 



--------------------------------------------------------------------------------



 



     This Amendment No. 5 to the December 10, 2004 Memorandum of Agreement
between the United States Department of Energy (“DOE”) and USEC Inc, a Delaware
Corporation headquartered at 6903 Rockledge Drive, Bethesda, MD. 20817 is
entered into this 30th day of November, 2006 (the “Amendment No. 5 Effective
Date”). USEC, Inc. and its wholly owned subsidiary, United States Enrichment
Corporation, are herein referred to as, “USEC.” DOE and USEC are sometimes
referred to herein as “Parties.”
     WHEREAS, on December 10, 2004, the Parties entered into a Memorandum of
Agreement for the Continued Operation of the Portsmouth S&T Facilities for the
Processing of Affected Inventory in Fiscal Year 2005 and Thereafter (the “MOA”);
and
     WHEREAS, on May 16, 2005, the Parties entered into Amendment No. 1 to the
MOA; and
     WHEREAS, on February 9, 2006, the Parties entered into Amendment No. 2 to
the MOA; and
     WHEREAS, acting pursuant to Amendment No. 2 to the MOA, DOE transferred 200
MTU of Feed Material (“Supplemental Barter Material”) to USEC; and
     WHEREAS, acting pursuant to Amendment No. 2 to the MOA, USEC sold such
Supplemental Barter Material and received in return sales proceeds in the amount
of $22.42 million; and
     WHEREAS, such sales proceeds were used to compensate USEC for Allowable
Costs incurred in performing work under the MOA as amended; and
     WHEREAS, on June 23, 2006 the Parties entered into Amendment No. 3 to the
MOA and that amendment provided for the direct payment of USEC Allowable Costs
during the “Direct Compensation Period” (as that term was defined in Amendment
No. 3); and
     WHEREAS, Amendment No. 3 provided that USEC could not incur more than
$11,918,671 in Allowable Costs during the Direct Compensation Period; and
     WHEREAS, on September 18, 2006 the Parties entered into Amendment No. 4 to
the MOA, and that amendment increased the forgoing limit on Allowable Costs to
$24,150,217; and
     WHEREAS, USEC anticipates that by on or about November 30, 2006, USEC
Allowable Costs during the Direct Compensation Period will reach $24,150,217;
and
     WHEREAS, the Parties wish to continue work under the MOA beyond
November 30, 2006;

1



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, the Parties hereby agree that:
     1. USEC may incur up to $38,350,217 in Allowable Costs during the term of
this MOA, including unbilled costs that are Allowable Costs incurred prior to
the Direct Compensation Period.
     2. Except as expressly set forth above, all provisions contained in the
MOA, as amended by Amendments 1, 2, 3 and 4 are applicable to this Amendment
No. 5. In the event there is a conflict between this Amendment No. 5 and the
MOA, as amended, this Amendment No. 5 shall be controlling.
     IN WITNESS WHEREOF, The Parties, through their duly authorized
representatives, have signed this Amendment in two originals as of the Amendment
No. 5 Effective Date listed above.

                  UNITED STATES DEPARTMENT
OF ENERGY       USEC INC.
 
               
By:
       /s/ William E. Murphie       By:        /s/ Philip G. Sewell
 
               
 
       William E. Murphie                Philip G. Sewell
 
               
Title:
       Manager, PPPO       Title:        Senior Vice President
 
               
 
               
Date:
       November 30, 2006       Date:        November 30, 2006
 
               

2